DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-13, 15-18 and 26) in the reply filed on April 8, 2022 is acknowledged.  The traversal is on the ground(s) that a search and examination of all the claims would not place undue burden on the Examiner.  This is not found persuasive because each invention has attained a separate classification (the electrochemical apparatus in H01M8/225 and the method of operating an electrochemical flow cell in H01M8/188) where it is necessary to form a separate field of search and therefore there would be a search serious and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 35 and 41 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 8, 2022.
Drawings
Figure 7 does not appear to meet the requirements of 37 CFR 1.84(b)(1). Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. As the assembled cell is illustrated by a drawing in Figure 11, the photograph is not the only practicable medium for illustrating the claimed invention and thus, the photograph is not accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 15-18 and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the unbound range of “greater than or equal to 0.1 M” (line 5). As the limitation has no bound (either given or inherent), it is impossible to ascertain the metes and bounds of the claims (e.g. does it encompass numbers as large as 10 M, 100 M, 500 M, or even larger?). 
Claim 2 recites the unbound range of “greater than or equal to 0.5 M” (line 5). As the limitation has no bound (either given or inherent), it is impossible to ascertain the metes and bounds of the claims (e.g. does it encompass numbers as large as 10 M, 100 M, 500 M, or even larger?). 
Claim 18 recites “the first electrode”. There is insufficient antecedent basis for this limitation in the claim. Claim 18 is dependent upon claim 1, which does not provide sufficient antecedent basis for the cited limitations. 
Claims 3-13, 15-17 and 26 also rejected due to dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 17 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visco et al. (US 2017/0365853).
Regarding Claim 1, Visco et al. teaches a lithium sulfur battery cell (Para. [0007]) of the flow cell type (Para. [0012]) (i.e. an electrochemical apparatus) comprising an aqueous electrolyte (i.e. first electrolyte) comprising water (i.e. a liquid solvent) and an electroactive sulfur species of polysulfide (i.e. a redox-active reactant having a reduced state and an oxidized state) (Para. [0014]) comprising active sulfur species that undergo electrochemical redox at the cathode during discharge and charge (i.e. an active species) (Para. [0089]) wherein depending on the state of charge (i.e. in the reduced or oxidized state) the solubility of the electroactive sulfur species may be between about 1 and 15 molar (within the claimed range of greater than or equal to 0.1 M) (Para. [0012]) and further teaches a solubility of 3 M in the reduced state (Para. [0236] and Fig. 4), wherein the number of moles of sulfur as solid phase sulfur to the number of moles of sulfur dissolved in the catholyte is greater than 2 (i.e. greater than 66 mole percent and thus, within the claimed range of at least 10 mole percent) (Para. [0160]).
Regarding Claim 2, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the liquid solvent is water (Para. [0014]) (i.e. an aqueous solvent). 
Regarding Claim 3, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches sulfur concentrations of 1 molar or higher (within the range of greater than or equal to 0.5 M) (Para. [0014], lines 6-7).
Regarding Claim 4, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the number of moles of sulfur as solid phase sulfur to the number of moles of sulfur dissolved in the catholyte (i.e. first electrolyte) is greater than 2 (i.e. greater than 66 mole percent and thus, within the claimed range of greater than or equal to 20 mole percent) (Para. [0160]).
Regarding Claim 5, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the number of moles of sulfur as solid phase sulfur to the number of moles of sulfur dissolved in the catholyte (i.e. first electrolyte) is greater than 2 (i.e. the amount of active species dissolved is 33 mole percent or less and thus, within the claimed range of less than or equal to 90 mole percent) (Para. [0160]).
Regarding Claim 6, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches reversibly absorbing/desorbing lithium electrochemically (Para. [0233]) and is a flow cell battery (Para. [0012]) and thus, it is inherent that the electrochemical apparatus can be charged and discharged reversibly. An inherent feature does not need to be recognized by the art at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP §2112(II).
Regarding Claim 8, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. teaches the first electrolyte is a catholyte (Para. [0223]). 
Regarding Claim 9, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches an electroactive sulfur species of polysulfide (i.e. a redox-active reactant comprises a sulfur-containing compound) (Para. [0014]). 
Regarding Claim 10, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches an electroactive sulfur species of polysulfide (i.e. a redox-active reactant comprises a polysulfide) (Para. [0014]). 
Regarding Claim 11, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the redox active sulfur species (i.e. the redox-active reactant) in a reduced state comprises S22- and S42- (Para. [0089]). 
Regarding Claim 12, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches a redox active sulfur species (i.e. the active species of the redox-active reactant is sulfur) (Para. [0089]). 
Regarding Claim 13, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches anodes comprising electroactive materials capable of alloying with lithium electrochemically including metal composites comprising titanium, vanadium, chromium, manganese and iron (Para. [0226]) (i.e. redox-active reactants suitable for use in the electrochemical apparatus). 
However, Visco et al. does not teach the solid is nonmetallic compound. 
Regarding Claim 17, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the cathode (i.e. first electrode) (Fig. 1, #110) wherein a catholyte is electrochemically reacted at the sulfur electrode (i.e. a first electrode in contact with the first electrolyte) (Para. [0232]).
Regarding Claim 26, Visco et al. teaches all of the elements of the current invention in claim 1. 
Visco et al. further teaches the battery cell is of the flow cell type (Para. [0012]) (i.e. configured to operate as a glow battery cell).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2017/0365853) .
Regarding Claim 7, Visco et al. teaches all of the elements of the current invention in claim 1.
The language of the instant claim “anolyte” is a statement of intended use, as the first electrolyte as an anolyte is merely intended use for an electrode, limiting the claim by how the electrode active material functions within a cell (and not by its physical characteristics — i.e. the material itself).
Intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). See also MPEP § 2114.
The manner of operating the device does not differentiate an apparatus claim from the prior art. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2017/0365853) in view of De Jonghe et al. (US 2013/0059177).
Regarding Claims 15 and 16, Visco et al. teaches all of the elements of the current invention in claim 1.
Visco et al. does not explicitly teach the solid is an electronically insulating compound. 
However, De Jonghe et al. teaches a flow battery comprising a polysulfide electrolyte (Para. [0008], [0010]), wherein a solid electroactive component (carbon intercalation material) has a surface composition that is an electronic insulator (i.e. a nonmetallic, electronically insulating compound) (Para. [0037]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the solid present in the electrolyte of Visco et al. to incorporate the teaching of the solid electroactive component of electronically insulating carbon as taught be De Jonghe et al., as it would improve overall system performance, in particular service life via lessening or preventing self discharge or side reactions involving polysulfide redox (Para. [0037]). 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Visco et al. (US 2017/0365853) in view of Woodford (US 2014/0302370).
Regarding Claim 18, Visco et al. teaches all of the elements of the current invention in claim 1.
Visco et al. does not explicitly teach the first electrode comprises a suspension of conductive particles.
However, Woodford teaches a flow battery comprising an electrode using suspensions (Para. [0069]) wherein the electrode is a sulfur electrode comprising electronically conductive particles suspended in the fluid (Para. [0007]), which are carbon (Para. [0047]).
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Visco et al. to incorporate the teaching of electronically conductive particle suspensions, as it would increase the charge transfer rate of the electrode composition when used in an electrode (Para. [0046]).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./           Examiner, Art Unit 1729  

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729